Citation Nr: 1750990	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-38 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating higher than 30 percent for coronary artery disease, status post coronary artery bypass to include myocardial infarction, trace mitral regurgitation, and trace tricuspid regurgitation prior to November 4, 2016. 

2. Entitlement to a rating higher than 30 percent for coronary artery disease, status post coronary artery bypass to include myocardial infarction, trace mitral regurgitation, and trace tricuspid regurgitation since March 1, 2017.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from May 1976 to May 1996. This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. A subsequent rating decision by the RO in July 2017 granted a 100 percent compensable rating for the Veteran's coronary artery disease between November 4, 2016 and March 1, 2017. A 30 percent rating was then continued thereafter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of increased rating for coronary artery disease after March 1, 2017 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 4, 2016 the Veteran was on continuous medication with evidence of cardiac dilation, a left ventricular ejection fraction of 50-55% and was capable of performing a workload of between 5-7 METs.  


CONCLUSION OF LAW

Prior to November 4, 2016, the criteria for an evaluation in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by the September 2014 notice informing the Veteran of the September 2014 rating decision.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran for the period prior to November 4, 2016. 

In addition, during the relevant appeal period, the Veteran underwent VA examinations in July 2014 and January 2015.   

Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Thus, the Board finds the examinations of record are adequate for rating purposes.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Coronary Artery Disease

Under Diagnostic Code 7017 (see this same relevant rating criteria in DC 7005-7006), a 10 percent rating is assigned where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, syncope or continuous medication is required. A 30 percent rating is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for three months following hospital admission for surgery coronary bypass surgery (Diagnostic Code 7017), and also for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100.  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the cardiovascular disability.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Veteran had a 30 percent rating prior to November 4, 2016. After November 4, 2016 the Veteran received a 100 percent rating due to his cardiac arrest. The Board reviewed the evidence prior to November 4, 2016 and finds that a rating above 30 percent is not warranted. 

In December 2013, the Veteran wrote that his heart condition had gotten worse and he gets shortness of breath from just walking up the 12 stairs in his house. 

In November 2014, the Veteran wrote that he started having severe problems with his heart and was having trouble climbing the stairs in his house. He stated that he felt he should be rated at 60 percent or more for his heart condition. 

In July 2014, the Veteran had a VA examination. The examiner noted that the Veteran had a history of myocardial infarction but no history of chronic heart failure or arrhythmia. The Veteran was on continuous medication and had a heart valve disorder in the form of trace mitral regurgitation and trace tricuspid regurgitation. The Veteran did not have cardiac hypertrophy but did have cardiac dilation as noted on a June 2014 echocardiogram. The Veteran also had a left ventricular ejection fraction of 50-55% and had an interview-based METs evaluation that found that he was capable of performing a workload of between 5-7 METs. 

In January 2015, the Veteran had another VA examination. The Veteran reported that he continued to have shortness of breath. The Veteran also reported an acute episode of chronic heart failure that was treated in November 2014 by Dr. W. There was no evidence of dilation, hypertrophy, or arrhythmia. The Veteran had a left ventricular ejection fraction of 50-55% and had an interview-based METs evaluation that found that he was capable of performing a workload of between 5-7 METs. 

In October 2016, the Veteran had an echocardiogram that showed a left ventricular ejection fraction of 35 percent and within a week the Veteran, unfortunately had cardiac arrest in November 2016; based on this cardiac event, as noted, the Veteran had a temporary 100 percent rating assigned from this date. 

Based on the evidence prior to November 4, 2016, the Veteran did not have a left ventricular ejection fraction of less than 50% that would warrant a 60 percent rating. Moreover, the Veteran was able to perform a workload above 5 METs which again does not warrant a 60 percent rating. The Board took the Veteran's lay statements of shortness of breath into consideration but notes that the objective criteria show a consistent severity prior to November 4, 2016 that is most consistent with a 30 percent rating. Therefore, the claim is denied. 


ORDER

Entitlement to a rating higher than 30 percent for coronary artery disease, status post coronary artery bypass to include myocardial infarction, trace mitral regurgitation, and trace tricuspid regurgitation prior to November 4, 2016 is denied. 


REMAND

After the Veteran's period of recuperation from cardiac arrest and bypass surgery, the Veteran was re-assigned a 30 percent rating effective March 1, 2017. However, the Veteran's lay statements suggest a higher severity than prior to the Veteran's cardiac arrest. Moreover, the Veteran has not been afforded a VA examination to assess the current severity of his condition nor have recent treatment records been obtained. 

In a July 2017 VA-9, the Veteran wrote that he is in congestive heart failure stage D. He has a pacemaker and defibrillator in his chest. He is on 24 hour IV solution of Millrinone and has been under the care of the Heart Failure Team at Emory Hospital in Atlanta, Georgia since November 2016. He also noted that he is on the heart transplant list and in November 2016 he had three stents placed in a high-risk situation using an Impala pump. He stated that he cannot walk 25-30 feet without severe shortness of breath and can no longer drive due to the severity of his condition. He believes his current rating should be 100 percent. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the most recent treatment records from Emory Hospital from November 2016 until present. 

2. Thereafter, schedule the Veteran for a VA examination of his heart condition once the treatment records have been obtained. The VA examiner should evaluate the Veteran's most recent left ventricular ejection fraction as well as his current ability to perform a workload of METs. 

3. Next, readjudicate the claim. If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC) with the appropriate time in which to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


